DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 5 over Katada, Carlson, and Nonomura as evidenced by SCBT has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 4-7
Withdrawn claims: 				None
Previously cancelled claims: 		2-3
Newly cancelled claims:			5
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1, 4, 6-7
Currently rejected claims:			1, 4, 6-7
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2008/0292754; previously cited) in view of Carlson (US 4,133,898; previously cited) and Nonomura (US 7,306,834; previously cited), as evidenced by Home-Ec (“Bread Making: Meet the Yeast”, 2008, Home-Ec 101, https://home-ec101.com/breadmaking-
meet-the-yeast/).
Regarding claim 1, Katada teaches an instant food product ([0019]) comprising: dried rice (corresponding to instant rice) ([0026]-[0027]) eatable by being reconstitutable in hot water ([0024]); a solid seasoning (corresponding to dried flavor capsules) ([0008]); and a container, wherein the dried rice is directly stored in the container together with the solid seasoning ([0064]-[0066]).  Katada also teaches that the instant food is prepared by adding hot water that has a temperature of greater than 90°C and allowing it to rehydrate for 0.5-10 minutes ([0024]) and that the solid seasoning contains dried flavor capsules made of flavouring ingredients/compositions encapsulated within yeast cells ([0036]).  Katada also discloses that at least some of the flavor is not instantly released during preparation time, but instead during consumption ([0004]), which at least suggests that some of the solid seasoning maintains an original shape thereof in the heated water until external force is applied.  Katada does not teach (a) that the dried rice is a puffed dried rice having a bulk specific gravity of 0.43-0.53 g/ml and a final moisture of 5-10% by mass and is capable of staying over the solid seasoning when the rice is reconstituted by pouring water having a temperature of at least 98°C into the container; or (b) that the container is made of heat-insulation foam paper and has a waterline that indicates an amount of water with which the puffed dried rice is reconstituted and cooked in the container.
However, Carlson teaches a quick-cooking (column 1, lines 7-9) puffed (corresponding to expanded) (column 2, lines 66-68) dried rice with a bulk specific gravity of about 0.38-0.45 g/ml (corresponding to 0.38-0.45 grams per cubic centimeter) (column 3, lines 10-11) and a final moisture content of about 3-10% by mass (column 3, lines 16-18) which is reconstitutable by adding water with a temperature of 100°C to the rice (column 3, lines 44-46).  Nonomura teaches a heat-insulating container (Abstract) made of foam paper (corresponding to an inner layer and an outer layer made of paper (column 22, lines 33-35) and a middle layer formed of foam (column 4, lines 16-20)) for hot foods (column 7, lines 11-12) such as instant noodles (column 22, lines 29-30).  Nonomura also teaches that the container has a waterline (corresponding to pour mark) that indicates an amount of hot water to be poured into the container (column 13, lines 61-65).
It would have been obvious for a person of ordinary skill in the art to have modified the instant food product of Katada to include the puffed dried rice taught by Carlson.  Since Katada teaches that the instant food product comprises instant rice that is cooked within 10 minutes by adding hot water with a temperature higher than 90°C, but does not teach how to produce a suitable instant rice, a skilled practitioner would be motivated to consult an additional reference such as Carlson in order to determine a suitable instant rice.  Since Carlson discloses an instant puffed dried rice having a bulk specific gravity and moisture content which overlaps the claimed bulk specific gravity and moisture content, a selection of an amount within the overlapping ranges renders the claimed bulk specific gravity and moisture content obvious.  Also, since the specific gravity of the rice is about 0.38-0.45 g/ml; and the specific gravity of the yeast of the solid seasoning is greater than that of water (as evidenced by Home-Ec which discloses that yeast sinks when added to water (page 3, paragraph 4 under the posting by Fawn)), the rice is capable of staying over the solid seasoning when the food is reconstituted, thereby rendering the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the container of the instant food product of Katada by using the container taught by Nonomura.  Since Katada teaches that the food is reconstituted using hot water, but does not provide details of the container, a skilled practitioner would be motivated to consult an additional reference such as Nonomura in order to determine a suitable container for the preparation of instant hot foods, thereby rendering the claimed container obvious.
Regarding claim 4, Katada teaches the invention as described above in claim 1, including the solid seasoning contains dried flavor capsules made of yeast-encapsulated flavouring ingredients/compositions ([0036]), which have a specific gravity greater than that of water (as evidenced by Home-Ec which discloses that yeast sinks when added to water (page 3, paragraph 4 under the posting by Fawn).  Therefore, the prior art teaches the solid seasoning has a specific gravity larger than the specific gravity of water.
Regarding claim 7, Katada teaches the invention as described above in claim 1,including the instant food product further comprises a dried ingredient ([0069]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katada (US 2008/0292754; previously cited) in view of Carlson (US 4,133,898; previously cited) and Nonomura (US 7,306,834; previously cited), as evidenced by Home-Ec (“Bread Making: Meet the Yeast”, 2008, Home-Ec 101, https://home-ec101.com/breadmaking-meet-the-yeast/), as applied to claim 1 above, and further in view of Sato (JP2001292744; Google translation relied on for citations; previously cited).
Regarding claim 6, Katada teaches the invention as disclosed above in claim 1, including the solid seasoning for the instant food comprises curry as its flavouring composition ([0042]) and that the flavouring composition is liquid at 40°C ([0040]).  The prior art does not teach that the solid seasoning is solidified roux.
However, Sato teaches a solid roux comprising seasonings of curry or stew (page 2, paragraph 10) that is liquid at temperatures equal to or lower than 80°C (page 4, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the instant food product of Katada by including the solid roux taught by Carlson.  Since Katada teaches that the solid seasoning comprises a curry flavouring composition which is liquid at 40°C, but does not provide specific details of the curry flavouring composition, a skilled practitioner would be motivated to consult an additional reference such as Sato in order to determine a suitable flavouring composition, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 4, 5, and 7 over Katada, Carlson, and Nonomura as evidenced by SCBT: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claim 5 and amended claim 1 to require the solid seasoning to maintain an original shape thereof in heated water until external for is applied.  Applicant argued that the instant food of Katada should be ready for consumption within 0.5-10 minutes after the addition of hot water since Katada discloses that the product is ready for consumption after adding hot water ([0024]).  Applicant stated that Katada teaches in [0004]-[0005] that it is important in the art of instant foods that a certain amount of the flavor is released during preparation of the instant food.  Applicant stated that those skilled in the art would have recognized that flavors are released from the capsules of Katada and vaporized so that the person senses the flavors and as such, the capsules from which the flavor vaporized would not be intact.  Applicant argued that, even if the dried flavor capsules and dried matrix capsules in the instant food of Katada were compared with the claimed solid seasoning, Katada does not disclose that the solid seasoning maintains an original shape thereof in heated water until an external force is applied (Applicant’s Remarks, page 4, paragraph 1- page 6, paragraph 1).
However, in regard to Applicant’s assertion that [0024] states that the instant food of Katada is ready for consumption after 0.5-10 minutes after the addition of hot water, Examiner points out that [0024] does not provide any definition as to the meaning of “ready for consumption”, especially in terms of the solid seasoning being dissolved or losing its original shape upon the addition of hot water to the instant food.  The only suggestion of a definition of “ready for consumption” disclosed by Katada is in [0085] which states that the noodles in the instant food are ready for consumption which implies that the phrase “ready for consumption” means that the food material (i.e., instant mashed potatoes, pure instant rice, instant noodles in [0027]) has been rehydrated.  In response to Applicant’s assertion that Katada teaches that it is important that a certain amount of the flavor is released during preparation of the instant food and the assertion that the vaporization of flavors means that the solid seasoning will not be intact after the addition of water, Katada encapsulates the volatile flavors inside yeast cells ([0037]) with the intention that the flavors remain intact and do not dissipate until preparation and/or consumption ([0005]).  Katada teaches that the yeast cells in an aqueous solution encapsulate at least part of the flavor ingredients while any flavor ingredients that do not get absorbed by the yeast remain in the aqueous solution so that the seasoning of the instant food product comprises encapsulated flavors as well as non-encapsulated flavors ([0009]-[0014]).  These disclosures mean that the volatile flavors that are encapsulated within yeast cells are not released until the yeast cells are broken open by an external force while the non-encapsulated volatile flavors can vaporize upon the addition of water, thereby fulfilling the objective of Katada to have at least some flavor that is not instantly released during preparation time, but during consumption ([0004]).  Since yeast cells do not lose their shape in the presence of hot water, the dried flavor capsules comprising yeast-encapsulated flavors maintains an original shape thereof in the heated water until external force is applied.
Applicant argued that claim 1 requires the puffed dried rice to be capable of staying over the solid seasoning when the puffed dried rice is reconstituted.  Applicant stated that even if the capsules of Katada were compared with the solid seasoning of claim 1, Katada does not disclose a location of the capsules within the water or a density thereof and therefore, does not teach that the capsules are under the puffed dried rice when the puffed dried rice is reconstituted as claimed.  Applicant added that Carlson does not disclose adding flavors to its quick-cooking rice and does not remedy the deficiencies of Katada (Applicant’s Remarks, page 6, paragraphs 2-4).
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the solid seasoning to be under the puffed dried rice when the rice is reconstituted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 merely requires the puffed dried rice to be “capable” of staying over the solid seasoning, but it does not require the puffed dried rice to actually be over the solid seasoning and, consequently, for the solid seasoning to be under the puffed dried rice.  As described in the rejection of claim 1 above, since the specific gravity of the rice is about 0.38-0.45 g/ml and the specific gravity of the yeast of the solid seasoning is greater than that of water (as evidenced by Home-Ec which discloses that yeast sinks when added to water (page 3, paragraph 4 under the posting by Fawn)), the rice is capable of staying over the solid seasoning when the food is reconstituted, thereby fulfilling the requirement that the puffed dried rice be capable of staying over the solid seasoning when reconstituted.  Since the prior art references have been shown to teach features of claims 1, 4, and 7, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claim 6 over Katada, Carlson, Nonomura, and Sato as evidenced by SCBT: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that neither Nomura nor SCBT remedy the deficiencies of Katada and Carlson.  Applicant stated that Sato is cited for its disclosure regarding a solid roux for curry or stew which at least partially melts at 60°C.  Applicant argued that the disclosed solid roux would not stay under the puffed dried rice maintaining an original shape thereof when hot water of at least 98°C is added.  Applicant stated that Sato does not remedy the deficiencies of Katada, Carlson, Nomura, and SCBT (Applicant’s Remarks, page 7, paragraphs 2-5).
However, as described above, the dried seasoning of Katada contains dried flavor capsules made of flavouring ingredients/compositions encapsulated within yeast cells ([0036]) with the intention that the flavors remain intact and do not dissipate until preparation and/or consumption ([0005]).  Katada teaches that the yeast cells in an aqueous solution encapsulate at least part of the flavor ingredients so that the seasoning of the instant food product comprises encapsulated flavors ([0009]-[0014]).  These disclosures mean that the roux flavorings that are encapsulated within yeast cells are not released until the yeast cells are broken open by an external force, thereby fulfilling the objective of Katada to have at least some flavor that is not instantly released during preparation time, but during consumption ([0004]).  Since yeast cells do not lose their shape in the presence of hot water, the dried flavor capsules comprising yeast-encapsulated roux maintains an original shape thereof in the heated water until external force is applied, even if the solid roux has transitioned from a solid to a liquid within the yeast cell.  Since the prior art references have been shown to teach features of claim 6, Applicant’s arguments are unpersuasive and the rejection of the claim stands as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791